EXAMINER’S COMMENT
The rejection of claims 8, 9, 55 and 56 on the judicially-created basis that it contains an improper Markush grouping of alternatives, is withdrawn in light of the amendment of the claims.

The rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendment of the claim.

The rejection of Claims 1-3, 5-9, 11-21, 44, 45, and 47-56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendment of the claims, and in light of Applicant’s arguments.

The rejection of Claims 1-3, 5-9, 11-21, 44, 45, and 47-56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, is withdrawn in light of the amendment of the claims, and in light of Applicant’s arguments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Ryan Douglas on November 29, 2021.

The application has been amended as follows: 

In claim 3, line 2, the term “80%” is replaced with the term “90%”.

Claim 10 is cancelled.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1, 3, 5-9, 12-21, 49-50 and 53-56 are deemed free of the prior art, due to the failure of the prior art to teach or suggest a recombinant DNA construct comprising a first expression cassette and a second expression cassette, wherein the first expression cassette comprises a polynucleotide sequence encoding a florigenic Flowering Locus T (FT) protein comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 2 operably linked to a first plant expressible promoter, wherein the first plant expressible promoter is a vegetative stage promoter, and the second expression cassette comprises a transcribable DNA sequence encoding a RNA molecule comprising a targeting sequence that is at least 90% complementary to at least 21 consecutive nucleotides of the polynucleotide sequence of the first expression cassette, and wherein the 
The closest prior art identified is Brower-Toland et al. (U.S. Patent No. 10,294,486, issued May 21, 2019), who teach a recombinant DNA construct comprising a polynucleotide sequence encoding a florigenic FT protein comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 2 and operably linked to a vegetative stage promoter, and a transgenic plant comprising the recombinant DNA construct. However, the claimed invention differs from the prior art at least with respect to the presence in the recombinant DNA construct of a second expression cassette that comprises a transcribable DNA sequence encoding a RNA molecule comprising a targeting sequence that is at least 90% complementary to at least 21 consecutive nucleotides of the polynucleotide sequence of the first expression cassette, and wherein the transcribable DNA sequence is operably linked to a second plant expressible promoter that is a late vegetative stage promoter and/or reproductive stage promoter, which second expression cassette attenuates the expression of a florigenic gene or transgene.

Remarks
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662